Case 2:18-cv-00412-RWS-RSP Document 79 Filed 11/18/19 Page 1 of 2 PageID #: 1989



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

   TRAXCELL TECHNOLOGIES, LLC,                    §
                                                  §
               Plaintiff,                         §
                                                  §        Case No. 2:18-cv-00412-RWS-RSP
   v.                                             §
                                                  §
   NOKIA SOLUTIONS AND                            §
   NETWORKS US LLC ET AL,                         §
                                                  §
               Defendants.                        §

                                              ORDER

         The Plaintiff Traxcell Technologies, LLC (“Traxcell”) and Defendant HMD Global OY

  previously entered a Stipulation of Dismissal (Dkt. No. 75). The Court then entered an Order

  approving that Stipulation of Dismissal (Dkt. No. 76), and this Stipulation of Dismissal ordered

  that HMD Global Oy be dismissed from this case with prejudice.

         The Court notes that several pending Motions were filed by HMD Global OY:

            Motion to Dismiss (Dkt. No. 44);

            Motion to Dismiss Plaintiff's Infringement Claims Under U.S. Patent Nos. 9,888,353

             and 9,918,196 (Dkt. No. 67); and

            Motion to Dismiss Under 35 U.S.C. § 101 and for Improper Pleading (Dkt. No. 68).

         Because the Court previously approved the Stipulation of Dismissal and ordered that

  HMD Global Oy be dismissed from this case with prejudice, the clerk is requested to

  TERMINATE each of the motions listed above.

         Additionally, Traxcell previously filed “Briefing on Service and Joinder” as a motion.

  (Dkt. No. 60). The Clerk is requested to TERMINATE this entry.
Case 2:18-cv-00412-RWS-RSP Document 79 Filed 11/18/19 Page 2 of 2 PageID #: 1990


        SIGNED this 3rd day of January, 2012.
        SIGNED this 18th day of November, 2019.




                                                ____________________________________
                                                ROY S. PAYNE
                                                UNITED STATES MAGISTRATE JUDGE
